 



Exhibit 10.19
[Date]
[Name]
[Address]
Dear [Name],
Effective as of [Date] (the “Award Date”), TODCO (the “Company”) hereby grants
to you a nonqualified stock option (“Option”) to purchase [number] shares of
common stock of the Company (“Common Stock”) in accordance with the TODCO 2005
Long Term Incentive Plan (the “Plan”). Your award is more fully described in the
attached Appendix A, Terms and Conditions of Nonqualified Stock Option Award
(which together with this letter is the “Award Letter”).
The price at which you may purchase the shares of Common Stock covered by the
Option is $             per share (“Exercise Price”) which is the Fair Market
Value of a Share of Common Stock on the Award Date. Unless otherwise provided in
the attached Appendix A, your Option will expire on the [date which is the
10-year anniversary of the Award Date] (“Expiration Date”), and will become
vested and exercisable in installments as follows, provided that you are and
have been continuously employed with the Company on the “Exercise Date”:

      Exercise Date   “Number of Shares Exercisable”
 
   
     [Date]
                      
     [Date]
                      
     [Date]
                      

This award is subject to the terms and conditions set forth in the enclosed
Plan, this Award Letter, the Prospectus for the Plan, and any rules and
regulations adopted by the Executive Compensation Committee of the Company’s
Board of Directors.
This Award Letter, the Plan and any other attachments should be retained in your
files for future reference.
Very truly yours,
Jan Rask
President and Chief Executive Officer
Enclosures

 



--------------------------------------------------------------------------------



 



Appendix A
Terms and Conditions of
Employee Nonqualified Stock Option Award
[Date]
The Option granted to you by TODCO (the “Company”) to purchase shares of common
stock of the Company (“Common Stock”) is subject to the terms and conditions set
forth in the TODCO 2005 Long Term Incentive Plan (the “Plan”), the enclosed
Prospectus for the Plan, any rules and regulations adopted by the Executive
Compensation Committee of the Company’s Board of Directors (the “Committee”),
and this Award Letter. Any terms used and not defined in the Award Letter shall
have the meanings set forth in the Plan. In the event there is an inconsistency
between the terms of the Plan and this Award Letter, the terms of the Plan will
control.

1.   Exercise Price

You may purchase the shares of Common Stock covered by the Option for the
Exercise Price stated in this Award Letter.

2.   Term of Option

Your Option expires on the [date which is the 10-year anniversary of the Award
Date]. However, your Option will terminate prior to the Expiration Date as
provided in Section 6 of this Appendix A upon the occurrence of one of the
events described in that Section. Regardless of the provisions of Section 6, in
no event can your Option be exercised after the Expiration Date

3.   Vesting and Exercisability of Option

     (a) Unless it becomes exercisable on an earlier date as provided in
Sections 6 or 7 below, your Option will become vested and exercisable in
installments with respect to the Number of Shares Exercisable on the Exercise
Dates as set forth in this Award Letter.
     (b) The number of shares covered by each installment will be in addition to
the number of shares which previously became exercisable.
     (c) To the extent your Option has become vested and exercisable, you may
exercise the Option as to all or any part of the shares covered by the Option,
at any time on or before the Option Expiration Date.

4.   Exercise of Option

Subject to the limitations set forth in this Award Letter and in the Plan, your
Option may be exercised by written notice provided to the Company as set forth
below. Such written notice shall (a) state the number of shares of Common Stock
with respect to which your Option is being exercised and (b) unless otherwise
permitted by the Committee be accompanied by a wire transfer, cashier’s check,
cash or money order payable to TODCO in the full amount of the Exercise Price
for any shares of Common Stock being acquired and any appropriate withholding
taxes (as provided in Section 8 of this Appendix), or by other consideration in
the form and

2



--------------------------------------------------------------------------------



 



manner approved by the Committee pursuant to Sections 5 and 8 of this Appendix.
If any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as possible, shall be postponed for the period of time
necessary to take such action. You shall have no rights of a shareholder with
respect to shares of Common Stock subject to your Option unless and until such
time as your Option has been exercised and ownership of such shares of Common
Stock has been transferred to you.

5.   Satisfaction of Exercise Price

     (a) Payment of Cash or Common Stock. Your Option may be exercised by
payment in cash (including check, bank draft, money order or wire transfer
payable to the Company), in Common Stock, in a combination of cash and Common
Stock or in such other manner as the Committee in its discretion may provide.
     (b) Payment of Common Stock. The fair market value of any shares of Common
Stock tendered or withheld as all or part of the Exercise Price shall be
determined in accordance with the Plan on the date agreed to by the Company in
advance as the date of exercise. The certificates evidencing previously owned
shares of Common Stock tendered must be duly endorsed or accompanied by
appropriate stock powers. Only stock certificates issued solely in your name may
be tendered in exercise of your Option. Fractional shares may not be tendered in
satisfaction of the Exercise Price; any portion of the Exercise Price which is
in excess of the aggregate fair market value of the number of whole shares
tendered must be paid in cash. If a certificate tendered in exercise of the
Option evidences more shares than are required pursuant to the immediately
preceding sentence for satisfaction of the portion of the Exercise Price being
paid in Common Stock, an appropriate replacement certificate will be issued to
you for the number of excess shares.

6.   Termination of Employment Prior to a Change in Control

     (a) General. The following rules apply to your Option in the event of your
death, disability, retirement, or other termination of employment prior to a
Change in Control.
     (i) Termination of Employment. If your employment terminates for any reason
other than death, disability, retirement, or for the convenience of the Company
(as those terms are used below), your Option will expire as to all unvested and
not yet exercisable shares on such date and no additional portions of your
Option will become exercisable. Your Option will be limited to only the number
of shares of Common Stock which you were entitled to purchase under the Option
on the date of the termination of your employment and will remain exercisable
for the earlier of 60 days or the Expiration Date.
     (ii) Retirement. If your employment terminates by reason of retirement for
the convenience of the Company or under a retirement program of the Company or
one of its subsidiaries or otherwise (as determined by the

3



--------------------------------------------------------------------------------



 



Committee) your Option will expire as to all unvested and not yet exercisable
shares on such date and no additional portions of your Option will become
exercisable. Your Option will be limited to only the number of shares of Common
Stock which you were entitled to purchase under the Option on the date of your
retirement and will be exercisable until the Expiration Date.
     (iii) Death or Disability. If your employment terminates by reason of
disability (as determined by the Committee), your Option will become fully
exercisable, and 100% vested as to all shares covered by the Option, and your
Option will remain exercisable until the Expiration Date. If your employment
terminates by reason of your death, your Option will become 100% vested and
fully exercisable as to all of the shares covered by the Option and remain
exercisable until the Expiration Date.
     (iv) Convenience of the Company. If your employment is terminated for the
convenience of the Company (as determined by the Committee), your Option will
become 100% vested and shall be fully exercisable as to all shares covered by
the Option and will remain exercisable until the Expiration Date.
     (v) Adjustments by the Committee. The Committee may, in its sole
discretion, exercised before or after your termination of employment, declare
all or any portion of your Option immediately exercisable and/or make any other
modification as permitted under the Plan.
     (b) Committee Determinations. The Committee shall have absolute discretion
to determine the date and circumstances of termination of your employment under
this Section 6 and Section 7, and make all determinations under the Plan
pursuant to Section 1.3 of the Plan, and its determination shall be final,
conclusive and binding upon you.

7.   Change in Control

     (a) Acceleration Upon Change in Control. Notwithstanding the provisions of
Sections 3 and 6, if you are employed on the date of an occurrence of a Change
in Control (as defined below) and a successor entity does not assume this
Option, your Option will immediately become 100% vested and fully exercisable as
to all shares covered by this Option and the Option will remain exercisable
until the Expiration Date after a Change in Control. If you are employed on the
date of a Change in Control and a successor entity assumes this Option, the
Option shall continue to vest in accordance with the Exercise Dates provided in
this Award Letter; provided, however, that the following rules apply to your
Option in the event of your death, disability, retirement or other termination
of employment:
     (i) Termination of Employment. If your employment terminates for any reason
other than death, disability, retirement, or within 18 months after a Change in
Control without cause or for good reason (as those terms are used below), your
Option will expire as to all unvested and not yet exercisable shares on such
date and no additional portions of your Option will become exercisable.

4



--------------------------------------------------------------------------------



 



Your Option will be limited to only the number of shares of Common Stock which
you were entitled to purchase under the Option on the date of the termination of
your employment and will remain exercisable for the earlier of 60 days or the
Expiration Date.
     (ii) Retirement. If your employment terminates by reason of retirement for
the convenience of the Company or under a retirement program of the Company or
one of its subsidiaries or otherwise (as determined by the Committee) your
Option will expire as to all unvested and not yet exercisable shares on such
date and no additional portions of your Option will become exercisable. Your
Option will be limited to only the number of shares of Common Stock which you
were entitled to purchase under the Option on the date of your retirement and
will be exercisable until the Expiration Date.
     (iii) Death or Disability. If your employment terminates by reason of
disability (as determined by the Committee), your Option will become fully
exercisable, and 100% vested as to all shares covered by the Option, and your
Option will remain exercisable until the Expiration Date. If your employment
terminates by reason of your death, your Option will become 100% vested and
fully exercisable as to all of the shares covered by the Option and remain
exercisable until the Expiration Date.
     (iv) Termination Without Cause or for Good Reason. If your employment is
terminated without cause or for good reason (as determined by the Committee),
within 18 months after a Change in Control, your Option will become 100% vested
and shall be fully exercisable as to all shares covered by the Option and will
remain exercisable until the Expiration Date.
     (v) Adjustments by the Committee. The Committee may, in its sole
discretion, exercised before or after your termination of employment, declare
all or any portion of your Option immediately exercisable and/or make any other
modification as permitted under the Plan.
     (b) Change in Control. A Change in Control of the Company shall be deemed
to have occurred as of the first day any one or more of the following conditions
shall have been satisfied:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of shares representing 20% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subsection (i), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition directly from the
Company, (2) any acquisition by the Company (it being understood that an
acquisition by an acquiror of greater than 20% of the Outstanding Company

5



--------------------------------------------------------------------------------



 



Voting Securities directly from TODCO shall not prevent such acquiror from
causing a subsequent Change in Control if it thereafter acquires an additional
20% of the Outstanding Company Voting Securities in a transaction that would
otherwise constitute a Change in Control), (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation or other entity controlled by the Company, or (4) any acquisition by
any corporation or other entity pursuant to a transaction which complies with
clauses (1), (2) and (3) of Section 7(b)(iii); or
     (ii) Individuals who, as of the effective date of the Plan (as defined in
the Plan), are members of the Board of Directors of the Company (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors of the Company; provided, however, that for purposes of this
Section 7(b)(ii), any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board, shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of the Company; or
     (iii) Consummation of a reorganization, merger, conversion or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Voting Securities, (2) no Person (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of the combined voting power of the then outstanding voting securities of
the corporation or other entity resulting from such Business Combination except
to the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board

6



--------------------------------------------------------------------------------



 



at the time of the execution of the initial agreement, or of the action of the
Board of Directors of the Company, providing for such Business Combination; or
     (iv) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company other than in connection with the transfer of all
or substantially all of the assets of the Company to an affiliate or a
Subsidiary of the Company and in connection with such transfer you are offered
the opportunity to continue your employment on substantially the same terms as
existed immediately prior to the transfer.

8.   Tax Consequences and Income Tax Withholding

     (a) You should review the TODCO 2005 Long Term Incentive Plan Prospectus
for a general summary of the federal income tax consequences of your Option
based on currently applicable provisions of the Code and related regulations.
The summary does not discuss state and local tax laws, which may differ from the
federal tax law. Neither the Company nor the Committee guarantees the tax
consequences of your award herein. You are advised to consult your own tax
advisor regarding the application of the tax laws to your particular situation.
     (b) The Option is not intended to be an “incentive stock option,” as
defined in Section 422 of the Code.
     (c) This Award Letter is subject to your making arrangements satisfactory
to the Company to satisfy any applicable federal, state or local withholding tax
liability arising from the grant or exercise of your Option. You can either make
a cash payment to the Company of the required amount or you can elect to satisfy
your withholding obligation by having the Company retain shares of Common Stock
having a value equal to the amount of your withholding obligation from the
shares otherwise deliverable to you upon the exercise of your Option. You may
not elect to have the Company withhold shares of Common Stock having a value in
excess of the minimum statutory withholding tax liability. If you fail to
satisfy your withholding obligation in a time and manner satisfactory to the
Company, the Company shall have the right to withhold the required amount from
your salary or other amounts payable to you prior to transferring any shares of
Common Stock to you pursuant to this Option.

9.   Restrictions on Resale

There are no restrictions imposed by the Plan on the resale of shares of Common
Stock acquired under the Plan. However, under the provisions of the Securities
Act of 1933 (the “Securities Act”) and the rules and regulations of the
Securities and Exchange Commission (the “SEC”), resales of shares acquired under
the Plan by certain officers and directors of the Company who may be deemed to
be “affiliates” of the Company must be made pursuant to an appropriate effective
registration statement filed with the SEC, pursuant to the provisions of
Rule 144 issued under the Securities Act, or pursuant to another exemption from
registration provided in the Securities Act. At the present time, the Company
does not have a currently effective registration statement pursuant to which
such resales may be made by affiliates. There are no restrictions

7



--------------------------------------------------------------------------------



 



imposed by the SEC on the resale of shares acquired under the Plan by persons
who are not affiliates of the Company; provided, however, that all employees,
this Award Letter and the Option and its exercise hereunder are subject to the
Company’s policies against insider trading (including black-out periods during
which no sales are permitted), and to other restrictions on resale that may be
imposed by the Company from time to time if it determines said restrictions are
necessary or advisable to comply with applicable law.

10.   Effect on Other Benefits

Income recognized by you as a result of this Award Letter or the exercise of the
Option or sale of Common Stock will not be included in the formula for
calculating benefits under any of the Company’s retirement and disability plans
or any other benefit plans.

11.   Compliance with Laws

This Award Letter and any Common Stock that may be issued hereunder shall be
subject to all applicable federal and state laws and the rules of the exchange
on which shares of the Company’s Common stock are traded.

12.   Miscellaneous

     (a) Not an Agreement for Continued Employment or Services. This Award
Letter shall not, and no provision of this Award Letter shall be construed or
interpreted to, create any right to be employed or to provide services to or
continue your employment with or provide services to the Company, the Company’s
affiliates, parent, subsidiary or their affiliates.
     (b) Community Property. Each spouse individually is bound by, and such
spouse’s interest, if any, in the grant of this Option or in any shares of
Common Stock is subject to the terms of this Award Letter. Nothing in this Award
Letter shall create a community property interest where none otherwise exists.
If you have any questions regarding your Option or would like to obtain
additional information about the Plan or the Committee, please contact the
Company’s General Counsel, TODCO, 2000 W. Sam Houston Parkway South, Suite 800,
Houston, Texas 77042 (telephone (713) 278 6000). Your Award Letter, the Plan and
any other attachments should be retained in your files for future reference.

8